Fourth Court of Appeals
                                      San Antonio, Texas
                                            August 28, 2019

                                         No. 04-19-00434-CV

               IN THE INTEREST OF N.A.T, D.T., S. T., B.L.W., CHILDREN,

                  From the 218th Judicial District Court, Atascosa County, Texas
                                Trial Court No. 18-08-0730-CVA
                            Honorable Bob Brendel, Judge Presiding


                                            ORDER
         The child’s attorney and guardian ad litem has filed a motion seeking access to the appellate
record, portions of which have been sealed. The motion is GRANTED. The clerk of the court is
instructed to provide a copy of the appellate record to the child’s attorney and guardian ad litem on CD-
ROM. The child’s attorney and guardian ad litem is ORDERED not to share the contents of the sealed
record with any person except to the extent necessary to prepare her appellate brief.

        In the event the child’s attorney and guardian ad litem references the sealed record in her brief,
she is ORDERED to (1) file the brief in paper form only, (2) with a cover letter informing the Clerk of
this court that the brief references the sealed record. See TEX. R. APP. P. 9.2(c)(3) (exception to
electronic filing for documents under seal).



                                                         _________________________________
                                                         Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2019.



                                                         ___________________________________
                                                         KEITH E. HOTTLE,
                                                         Clerk of Court